NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 10, 2019 *
                                 Decided April 11, 2019

                                          Before

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 18-3514

DEBORAH BURNS,                                   Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 18-C-1031

UNITED STATES OF AMERICA, et al.,                Lynn Adelman,
     Defendants-Appellees.                       Judge.

                                        ORDER

       Deborah Burns filed this suit against two sets of defendants. First, she has sued
the United States and unidentified jurors for their role in her federal drug conviction in
1990. She also has sued unnamed persons at the federal Bureau of Prisons for injuring
her over a dozen years ago. The district court dismissed her complaint. Because the
defendants are either immune or the claims against them are time-barred, we affirm.

       * The defendants were not served in the district court and are not participating on
appeal. We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3514                                                                           Page 2



        Burns was convicted in 1990 of a federal controlled-substance offense. Some 28
years later, she brought this suit against the government, accusing the prosecutors of
falsely charging her and the jurors of agreeing to imprison her unjustly. She also alleged
that, over 12 years ago, she was assaulted while in federal custody in Wisconsin and
that she fractured her shoulder in a federal prison in California.

       The district court dismissed the complaint at screening. See 28 U.S.C. § 1915. The
court explained that the federal prosecutors and jurors were immune from suit, the
other defendants were improperly joined, and in any case the claims were legally
deficient.

       On appeal, Burns first argues that the district court erred in concluding that the
federal prosecutors and jurors are immune from suit. Those “who perform functions
closely associated with the judicial process” are absolutely immune for acts taken
during that process. Cleavinger v. Saxner, 474 U.S. 193, 199–200 (1985). This immunity
covers prosecutors and jurors. See id.; Thomas v. City of Peoria, 580 F.3d 633, 638 (7th Cir.
2009). And the United States is protected by sovereign immunity. Lane v. Pena, 518 U.S.
187, 192 (1996). The district court thus properly dismissed those claims.

        Next, Burns argues generally that the court wrongly dismissed her claims against
the remaining defendants for injuring her in Wisconsin and California. We may affirm
“on any ground contained in the record.” Brooks v. Ross, 578 F.3d 574, 578 (7th Cir.
2009). Burns has pleaded facts that block recovery because her claims are barred by the
relevant statutes of limitations. She asserts that she is suing under state law. At the time
of the events, the limitations period for personal injury claims in Wisconsin was six
years, WIS. STAT. § 893.53; Huber v. Anderson, 909 F.3d 201, 207 (7th Cir. 2018); and in
California, it was two years, CAL. C.C.P. § 335.1; Jackson v. Fong, 870 F.3d 928, 936
(9th Cir. 2017). Burns alleged that her injuries occurred before 2005, but she sued in
2018, at least seven years after the expiration of the longer of these two limitations
periods. “Although the statute of limitations is ordinarily an affirmative defense … a
district court may dismiss under Rule 12(b)(6) something that is indisputably time-
barred, as this is.” Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005).

       We have considered Burns’s other arguments and conclude that none has merit.

                                                                                 AFFIRMED